DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 11 May 2018.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 10 objected to because of the following informalities:  Claims 1 and 10 recite “comprising” in line 2 without the appropriate colon”:” after, which is a grammatical error.  Claim 3 has “Receiving” in line 3 which is a grammatical error of an unnecessary capitalization the word “receiving.”  Appropriate correction is required.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) creating a group page at a request of a user and adding one or more users which is an abstract idea of certain methods of organizing human activities.
The limitations of “creating a group page at a request of a user; and adding, individually, each of one or more other users as members to said group page,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  Method claim 1 is completely devoid of any structure whatsoever thus only amounting to the abstract idea.  That is, other than reciting “a system for facilitating church member networking within a social network application comprising a memory comprising a social network application and a data store; a processor that, according to instructions from said social network application,” in claim 10 (or “computer readable storage medium having a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the method of claim 1” in claim 20) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “a processor that, according to instructions from said social network application” language, “create/creating” and “adds/adding” in the context of this claim encompasses the user manually creating a group page or club i.e. organizing human interactions of a social network.  If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Again, method claim 1 is completely devoid of any structure whatsoever thus only amounting to the abstract idea.  The claims recitation of “providing a social network...” and “connects a plurality of users...” is simply extrasolution data gathering activities of having access to the data stored in the social network.  Next, claims 10 and 20, the claim only recites one additional element – using processor or computer readable storage medium to perform steps. The processor and computer readable storage medium in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of electronic data query, retrieval, and storage) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “social network application” “memory” and “datastore” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using processor or computer readable storage medium to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-9 and 11-19 are dependent on claims 1 and 10 and include all the limitations of claims 1 and 10.  Therefore, claims 2-9 and 11-19 recite the same abstract idea of “creating a group page at a request of a user and adding one or more users.”  The claim recites the additional limitations further limiting functionality of the group page, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 20, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Regarding claim 20, the claim recites " A computer readable storage medium having a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the method of claim 1 " Applicant's specification does not set forth what constitutes computer-readable storage media. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable storage medium includes signals per se. Thus, the computer readable storage medium is considered to be non- statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claim 20 to recite "A non-transitory computer readable storage medium..."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedikian (US PG Pub. 2013/0151637).

As per claims 1 and 10, Bedikian discloses a method and a system for facilitating church member networking within a social network application comprising a memory comprising a social network application and a data store; a processor that, according to instructions from said social network application, for facilitating church member networking within a social network application the method comprising (hardware processor, Bedikian Abstract; social network, ¶14; servers, routers, cloud, ¶18; access authority, ¶19)
providing a social network application available to a plurality of users, each of said users comprising a profile page on said social network application (social networks, Bedikian ¶14; user profile, ¶31); 
creating a group page at a request of a user (Also, organizations such as schools and churches can create their own clouds to coordinate fundraisers, member events, etc. and have their own "theme" page for their clouds and sub-clouds (i.e. Archdiocese of Los Angeles cloud, and each church as a sub-cloud, easy communication and organization of activities from top down), Bedikian ¶16; see also create private groups, ¶20; see also registration process, ¶29); and 
adding, individually, each of one or more other users as members to said group page (refer/invite, Bedikian ¶34; see also invitation request to join the site, ¶37 and ¶41).

As per claims 2 and 11, Bedikian discloses as shown above with respect to claims 1 and 10.  Bedikian further discloses comprising the additional steps, wherein to add each of said one or more other users, generating an access code, said access code unique to said group page; and receiving, individually, said access code from each of said one or more other users (when users refer/invite a friend to the site (via Refer a Friend/Find a Buddy button on dash), an email is sent to their external email address to join site.  The users are then added to each other's buddy list.  If a member wants to find another person who is already a member, they can send this same link to the other member's external email address, which would link each other as friends and be added to each other's buddy list and they could then interact on the site.  Again, this requires the knowledge of the other person's external email address.  Users can invite an existing member as a friend by Buddy ID # (every member gets an ID at registration), which user would need to obtain from the other existing member by other means (by external email, conversation, etc).  They would enter the Buddy ID# and invite that user as a friend and get connected.  Finally, users can recommend an existing friend to another friend they already have, .

As per claims 3 and 12, Bedikian discloses as shown above with respect to claims 1 and 10.  Bedikian further discloses comprising the additional steps, wherein to add each of said one or more other users, Receiving, individually, from each of said one or more other users, a request to be added to said group page; and adding manually each of said one or more other users (request invites, Bedikian ¶29).

As per claims 4 and 13, Bedikian discloses as shown above with respect to claims 1 and 10.  Bedikian further discloses wherein said group page is a church page (Also, organizations such as schools and churches can create their own clouds to coordinate fundraisers, member events, etc. and have their own "theme" page for their clouds and sub-clouds (i.e. Archdiocese of Los Angeles cloud, and each church as a sub-cloud, easy communication and organization of activities from top down), Bedikian ¶16).

As per claims 5 and 14, Bedikian discloses as shown above with respect to claims 1 and 10.  Bedikian further discloses wherein said user is an administrator of said group page (administrators, Bedikian ¶41, ¶43, ¶199).

As per claims 6 and 15, Bedikian discloses as shown above with respect to claims 1 and 10.  Bedikian further discloses wherein said group administrator approves each of said one or more users before each of said users are added to said group page (pending approval requirements, Bedikian ¶39; administrators, ¶41, ¶43, ¶199).

As per claims 7 and 16, Bedikian discloses as shown above with respect to claims 1 and 10.  Bedikian further discloses wherein said group page comprises a feed, each of said members is permitted to add a post on said feed (Blog/message board section (easy group communication/community discussions within clouds)--For families to create discussion groups, or who want to post informal invitations or events for play dates, carpools, etc. Or for organizations to post a bulletin of events to members of their cloud.--To view blogs from a cloud, Click on Filter button in Blog quadrant, popup window comes up with Events/Clouds/Individual Members (Content Bank), choose "Calvary Church cloud" for example, and blog screen changes to that cloud and only see posts for that blog.  "Alerts" tab shows number of new messages (shown as small number at top right of button).  Click on filter button, and each cloud box shows number of new (not yet viewed) blog messages).

As per claim 17, Bedikian discloses as shown above with respect to claim 14.  Bedikian further discloses wherein said group page comprises a library of media available to said members of said group page (categories (for families to create, linked to primary church cloud, viewable by entire church): Sunday School class, Fundraiser, Church Activity, Bedikian ¶200; blog/message board, ¶249).

As per claim 20, Bedikian discloses a computer readable storage medium having a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the method of claim 1 (method, computer, Bedikian ¶18-¶19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian (US PG Pub. 2013/0151637) further in view of Wakeen et al. (US PG Pub. 2016/0026346).

As per claim 8, Bedikian discloses as shown above with respect to claim 5.
Both the Bedikian and Wakeen references are analogous in that both are directed towards/concerned with online interactions.  Bedikian discloses how churches are able to set up online access to pages and activities such as blogs and message boards, but does not expressly disclose the method of claim 5 wherein said post is a prayer request.
However, Wakeen teaches the method of claim 5 wherein said post is a prayer request (For example, a member may wish to share Prayer Request journal 116(2) only with members that are Close Friends, rather than with members that she/he has put into the broader category of All Friends, Wakeen ¶25).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wakeen’s prayer requests in Bedikian’s system to improve the system and method with reasonable expectation that this would result in a religious or specific denomination of church management system that is able to facilitate requests over a blog or message board for that particular church or denomination.  
The motivation being that there is a need for online connection as religion and spirituality play important roles in the lives of many people around the world.  Typically, however, any individual's religious/spiritual community is largely centered where they live.  Especially in the cases of rural regions, communities of even dominant religions can be quite small, and members of less dominant religions can feel isolated from their respective religious communities.  In addition and unfortunately, a number of religions have longstanding intolerance for other religions.  However, such intolerance is often based on historical events caused by human misjudgment and subsequent misunderstanding or lack of knowledge of one religion by members of another religion (Wakeen ¶3). 

As per claim 9, Bedikian discloses as shown above with respect to claim 1.
Both the Bedikian and Wakeen references are analogous in that both are directed towards/concerned with online interactions.  Bedikian discloses how churches are able to set up online access to pages and activities such as blogs and message boards, but does not expressly disclose further comprising the step of receiving an approval from a system administrator of said social network application before creating said group page.
However, Wakeen teaches further comprising the step of receiving an approval from a system administrator of said social network application before creating said group page (In addition, groups such as churches, monasteries, mosques, temples, sanghas, and any other spiritual center worldwide are welcome to join, as are spiritual teachers and lecturers and spiritual public figures, bands, artists, businesses, communities, and stores offering spiritual books and materials are allowed to join, though in some embodiments membership may require approval by an administrator in order to ensure that the motives of any potential member are consistent with the theme of the online social-interaction system.  To join, each individual or entity may identify her/his/its religious affiliation via a suitable membership profile online form, Wakeen ¶44).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wakeen’s approval process in Bedikian’s system to improve the system and method with reasonable expectation that this would result in a religious or specific denomination of church management system that is able to ensure the motives are consistent with the theme of the online platform.  
The motivation being that there is a need for online connection as religion and spirituality play important roles in the lives of many people around the world.  Typically, however, any individual's religious/spiritual community is largely centered where they live.  Especially in the cases of rural regions, communities of even dominant religions can be quite small, and members of less dominant religions can feel isolated from their respective religious communities.  In addition and unfortunately, a number of religions have longstanding intolerance for other religions.  However, such intolerance is often based on historical events caused by human misjudgment and subsequent misunderstanding or lack of knowledge of one religion by members of another religion (Wakeen ¶3). 


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Saba (US PG Pub. 2008/0275979) System and method for clustering of group-centric networks.
Worthley (US PG Pub. 2015/0026260) Community knowledge management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629